DETAILED ACTION

The applicant amended claims 1, 2, 4, 8, 15-17, 19, and 22-25 in the amendment received on 12-02-2020.

The applicant canceled claims 9 and 12 in the amendment received on 12-02-2020.

The claims 1-8, 10, 11, and 13-25 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12-02-2020 have been fully considered but they are not persuasive.

A. The arguments with respect to claims 1-8, 10, 11, and 13-25 are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20170193122 A1) in view of Johnson et al. (US 20150088982 A1).

With respect to claim 1, Wright teaches a processor; a memory having stored thereon instructions executable by the processor of the server to, (i.e., section 0027 teaches a processor and memory).  Wright teaches a data store, (i.e., section 0021 teaches object 102 is a server and section 0022 teaches that server 102 is connected to a data store 110 see figure 1).  Wright teaches receive a request over a network from the first client application associated with the user to access a first folder in the content navigation structure, the first folder selected from the set of user accessible folders, (i.e., section 0056 teaches container and request; section 0021 teaches object 102 is a server and section 0022 teaches that server 102 is connected to a data store 110 see figure 1; section 0070 teaches user selected folders).  Wright teaches mark a location in the content navigation structure for the user by adding an identifier for the first folder to a location maker maintained for the user at the server and updated for the user by the server based on navigation of the content navigation structure by the user in the first application, (i.e., section 0028 teaches receiving from the server an object including location makers; section 0032 teaches mark see also section 0037 which teaches specific locations; see section 0079 which teaches navigation).  Wright teaches provide the identifier for the first folder from the location marker over the network to the second client application to enable the second client application to upload content to the first folder without navigating through the content navigation structure from the entry point container for the user to the marked location, (i.e., section 0020 teaches second and third devices; section 0023 teaches second third machine executing software; section 0028 teaches the server sending the object; section 0071 teaches second machine using mark; see figure 7 teaches going directly to marked location or load state last visited).  Wright teaches provide a content navigation structure for the user, the content navigation structure representing a set of user accessible objects selected, based on the user, from a set of managed objects managed by a content management system, (i.e., section 0073 teaches navigation structure). Wright discloses the claimed subject matter as discussed above except during a session between the server and the first client application associated with the user from the plurality of users; associate a first client application with a user from a plurality of users based on the first client application authenticating with a first credential for the user; associate a second client application with the user based on the second client application authenticating with a second credential for the user; the set of user accessible objects comprising an entry point container for the user and a set of user accessible folders below the entry point container in a hierarchy; provide a user interface corresponding to the entry point container to the first client application associated with the user.  However, Johnson teaches during a session between the server and the first client application associated with the user from the plurality of users, (i.e., section 0064 teaches session; section 0094 teaches session between client and server).  Johnson teaches associate a first client application with a user from a plurality of users based on the first client application authenticating with a first credential for the user, (i.e., section 0133 teaches authenticating the user).  Johnson teaches associate a second client application with the user based on the second client application authenticating with a second credential for the user, (i.e., section 0133 teaches authenticating the user). Johnson teaches the set of user accessible objects comprising an entry point container for the user and a set of user accessible folders below the entry point container in a hierarchy, (i.e., section 0047 teaches entry points). Johnson teaches provide a user interface corresponding to the entry point container to the first client application associated with the user, (i.e., section 0094 teaches user interface and section 0047 teaches entry points) in order to provide cost-effectively scaling the communications with an increasing number of devices connected, (section 0005).  Therefore, based on Wright in view of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Johnson to the system of Wright in order to provide cost-effectively scaling the communications with an increasing number of devices connected.  With respect to claim 2, Wright teaches wherein the first client application and the second client application execute on different client devices, (i.e., section 0020 teaches second and third devices; section 0023 teaches second third machine executing software; section 0071 teaches second machine using mark). With respect to claim 3, Wright teaches wherein the marked location is a current location accessed via the first client application, (i.e., section 0032 teaches mark see also section 0037 which teaches specific locations; see section 0028).  With respect to claim 4, Wright teaches wherein the instructions are executable to mark the first folder from the set of user accessible folders as the marked location based on a designation of the first folder by the first client application, (i.e., section 0032 teaches mark see also section 0037 which teaches specific locations; see section 0028).   With respect to claim 6, Wright teaches wherein the content navigation structure includes a default location for the user and the marked location is different than the default location, (i.e., section 0070 teaches default being different than marked).With respect to claim 7, Wright teaches wherein the instructions are further executable to provide an updated interface to the first application based on activity by the second client application with respect to the first folder, (i.e., abstract teaches updated; section 0032 teaches updating see also 0033).With respect to claim 8, the limitations of claim 8 are similar to the  further teaches wherein, the second application is executable to: authenticate with the server using the credentials associated with the user; automatically access the first folder without navigating through the content navigation structure from the entry point container for the user to the first folder based on receiving, from the server, the identifier from the location marker; and upload content to the first folder, (i.e., section 0072 teaches login and authentication; section 0028 teaches server sending object; 0037 which teaches specific locations; see figure 7 teaches going directly to marked location or load state last visited). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.With respect to claim 15, the limitations of claim 15 are rejected in the .


Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20170193122 A1) Johnson et al. (US 20150088982 A1) and further in view of Lyons (US 20120131094 A1).

wherein the second client application is a mobile imaging application.  However, Lyons teaches wherein the second client application is a mobile imaging application, (i.e., section 0146 teaches mobile application for imaging) in order to provide the ability to read encoded display identifier details (section 0004).  Therefore, based on Wright in view of Johnson and further in view of Lyons, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lyons to the system of Wright and Johnson in order to provide the ability to read encoded display identifier details.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20170193122 A1) in view of Johnson et al. (Us 20150088982 A1) and further in view of Sivaramamurthy (US 20170060777 A1).

With respect to claim 23, Wright and Johnson disclose the claimed subject matter as discussed above except to provide the identifier for the first folder from the location marker to the second client application during a log in handshake process with the second client application.  However, Sivaramamurthy teaches to provide the identifier for the first folder from the location marker to the second client application during a log in handshake process with the second client application, (i.e., section 0081 teaches handshake where location identifiers are exchanged) in order to pass information transparently through any number of channels or pieces of infrastructure to the end user's communication unit (section 0004).  Therefore, based on Wright in view of Johnson and further in view of Sivaramamurthy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sivaramamurthy to the system of Wright and Johnson in order to pass information transparently through any number of channels or pieces of infrastructure to the end user's communication unit.

With respect to claim 24, the limitations of claim 24 are rejected in the analysis of claim 23 above, and the claim is rejected on that basis.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/

Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447